In re: John J. Bell, et al, applying for certiorari, mandamus and. prohibition.
Writ denied. Applicant has an adequate remedy by appeal in the event of conviction.
DIXON, J., dissents and is of the opinion the writ should be granted.
CALOGERO, J., is of the opinion that this writ should not be considered except co-incident with this Court’s consideration of the State’s application in State v. Bell, #58,141, presently pending in this Court, the issue in the two applications being inextricably interwoven.